Citation Nr: 1302526	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1981.  The Veteran died in March 2007.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado, which denied the claims.

In June 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Denver RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In a September 2011 decision, the Board denied the appellant's claims.  The appellant subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the decision.  By an Order dated May 2012, the Court granted the parties' Joint Motion, vacated the decision, and remanded the claims to the Board for compliance with the directives specified by the Court.

In September 2012, the Board submitted the appellant's claims for an expert medical opinion concerning the issue of the cause of the Veteran's death.  The opinion was received in December 2012.  The claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran died in March 2007.  The death certificate shows that the immediate causes of death were sepsis and complications of bladder cancer.  The secondary causes were fungemia, hypertension, radical cystectomy and colostomy.

2.  At the time of his death, the Veteran was service-connected for hemorrhoids, residuals of removal of chalazion from the left lower eyelid, and chronic duodenitis with scarring, each rated as noncompensable, and did not have any claims pending before VA.

3.  The Veteran served on active duty within the Republic of Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides.

4.  The Veteran was not diagnosed with bladder cancer, prostate cancer, fungemia or hypertension during service, and there is no competent evidence to show that he was diagnosed with any of these disorders within one year of separation from service.

5.  The competent medical evidence of record does not establish that a disability of service origin, or a service-connected disability, caused or contributed to the Veteran's death.

6.  The competent medical evidence or record establishes that the Veteran was diagnosed with bladder cancer that metastasized to the prostate, and that his bladder cancer was neither caused by, nor related to any incident of active service, to include herbicide exposure.
CONCLUSIONS OF LAW
1.  A disability incurred in, or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1101, 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159. 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.312 (2012).
2.  The criteria for establishing a claim of entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, during the pendency of this appeal, the Court issued a decision stating that, in general, 38 U.S.C.A. § 5103(a) notice for a claim of entitlement to dependency and indemnity compensation ("DIC") benefits must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant, who submits a non-detailed application, of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction ("AOJ").  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case ("SOC") or Supplemental Statement of the Case ("SSOC"). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).
Here, an October 2007 pre-adjudication letter notified the appellant of the evidence and information necessary to substantiate a DIC claim based on service connection for the cause of the Veteran's death.  Specifically, she was told that to support a claim for DIC benefits, the evidence must show that the Veteran died while on active duty, or that the Veteran died from a service-related injury or disease.  The letter also advised the appellant of her and VA's responsibilities under the VCAA.  

The United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption, by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board notes that the October 2007 letter did not expressly notify the appellant of the information and evidence needed to support a claim for DIC based on the Veteran's previously service-connected conditions and what information and evidence was needed to support a claim for DIC based on a condition not yet service-connected.  Specifically, the letter did not inform the appellant of the conditions for which the Veteran was service connected at the time of his death.  Nonetheless, the Court has held that actual knowledge can also be established by statements or actions by a claimant's representative that demonstrate an awareness of what is necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, it is clear from the appellant's arguments, as well as those of her representative, that she had actual knowledge that, in order to be awarded service connection for the cause of the Veteran's death, she would have to submit evidence showing that he died as a result of a disease or injury that was related to his military service.  It is also evident that she knew that the Veteran was not service connected for prostate cancer at the time of his death or for any of the proximate or contributory causes of death listed on the death certificate.  Accordingly, and as the appellant has pointed to no prejudice resulting from this lack of notice, the Board finds any error in the content or timing of the notice is not prejudicial.  

Because the Board has concluded that the preponderance of the evidence is against the appellant's claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

      B.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  This includes assisting the appellant in procuring service treatment records, relevant post-service treatment records, and providing a VA examination or opinion when warranted.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

The Board concludes that VA's duty to assist has been satisfied in this case.  Of record are the Veteran's service and post-service treatment reports, his terminal hospital treatment reports and his death certificate.  The claims folder also contains the appellant's personal statements and testimony in support of her claim.  Also of record is an expert medical opinion from a VA physician who, after reviewing the complete evidence of record, concluded that it was less likely than not that the Veteran's bladder cancer was caused, or aggravated by herbicide exposure in service.  The Board finds that the VA opinion is adequate, as it was predicated on a complete review of the aforementioned service and post-service private treatment reports of record, independent research, as well as the statements of the appellant.  The report also provides a complete rationale for the opinion stated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist has been met and no further development is necessary.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Discussion

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In addition, certain chronic diseases, including cardiovascular-renal disease and malignant tumors, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year of separation from active duty service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2012).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2012).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

A.  Entitlement to service connection for the cause of the Veteran's death.

The appellant contends that the Veteran's death was either the result of prostate cancer, metastasized to the bladder, which she says was the result of his exposure to herbicides during service in the Republic of Vietnam or the result of prostate cancer that development independently of the bladder cancer and due to exposure to herbicides in service.  Although, at the time of his death, the Veteran was service-connected for hemorrhoids, residuals of removal of chalazion from the left lower eyelid, and chronic duodenitis with scarring, neither the appellant, nor the competent evidence of record, suggests that any of these disabilities caused or materially contributed to his death.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).

These disease include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996). Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).

The Veteran's death certificate reveals that he died on March [redacted], 2007, as a result of sepsis and complications of bladder cancer.  Secondary or contributing causes, but not resulting in the underlying cause of death, were listed as fungemia, hypertension, radical cystectomy and colostomy.  A March 2007 autopsy confirmed a finding of metastatic transitional cell carcinoma, status-post cystoprostatectomy and urinary diversion, with an existing mass that extended from the posterior abdominal wall to the kidneys, large and small bowel, and encased the abdominal aorta.  It also showed that the bladder and prostate had been removed.  In addition, it revealed findings of mild atherosclerosis and hypertension with arteriolonephrosclerosis.  

Review of the Veteran's service treatment records reveals no medical evidence that he was ever diagnosed with, or treated for any of the conditions that directly caused or contributed to his death.  Furthermore, there is no competent evidence to establish that a cardiovascular-renal disease or malignant tumor became manifest to a compensable degree within one year of his separation from service.  As such, service connection for the cause of the Veteran's death as a result of either of these diseases on a presumptive basis is not warranted. 

With regard to establishing service connection on a presumptive basis for herbicide exposure, as noted above, the Board acknowledges that the Veteran, by virtue of having served within the Republic of Vietnam during the Vietnam era, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  Moreover, as previously discussed, prostate cancer is one of the diseases associated with herbicide exposure for service connection on a presumptive basis.  However, as will be discussed in greater detail below, the medical evidence of record shows that the cause of the Veteran's death was bladder cancer, not cancer of the prostate and there is no competent and credible evidence that the Veteran's prostate cancer developed independently of his fatal bladder cancer.

In this regard, the Board observes that the claims file is void of treatment reports for the 25-year period from June 1981, when the Veteran separated from active duty service, until November 2006.  Private treatment reports of record show that a November 2006 CT scan revealed an irregular shaped mass in the bladder, primarily on the left side and obstructing the ureter.  While the mass did not appear to extend outside of the bladder, the prostate was also found to be enlarged and irregular.  As such, the report noted that it was unknown whether the bladder mass had invaded the prostate; the impression was an obstructing bladder mass and enlarged prostate of significance.  A November 2006 biopsy revealed a finding of a superficial and deep bladder tumor, involving approximately 90 percent of the bladder specimen, consistent with poorly differentiated invasive high grade urothelial carcinoma with squamous necrosis.  It was noted that the tumor had extensively invaded the muscularis propria, as well as lymph/vascular invasion and ruothelial carcinoma with necrosis involving the prostate.  The report further noted that the tumor was involved in about 60 percent of these tissue specimens.  A subsequent November 2006 treatment record again confirmed that the Veteran had bladder cancer in the form of a transitional cell carcinoma with extensive obstruction of the ureteral orifice and invading the prostate.

Treatment records from December 2006 show that the Veteran underwent a radical cystoprostatectomy with lymph node dissection, in which his bladder and prostate were removed.  The post-operative report again revealed a diagnosis of transitional cell carcinoma of the bladder.  It further stated that the Veteran had been referred for a cystectomy for invasive bladder cancer and that his "pathology showed that he had a high grade deep bladder tumor into the muscularis propria with vascular invasion as well as cancer invading his prostatic stroma."  A January 2007 private treatment report noted that the official pathology report from the procedure confirmed a finding of stage IV metastasized bladder cancer.

There are no additional treatment reports of record.  The March 2007 autopsy report states that multiple brain infarcts were identified on CT and MRI studies in February 2007, at which time, the decision was made to provide comfort measures only.

In November 2012, a VA physician specializing in hematology/oncology reviewed the Veteran's complete claims folder and provided an advisory medical opinion regarding the cause of the Veteran's death.  He was specifically informed that the Veteran was presumed to have been exposed to herbicides in service, such as Agent Orange, and that such herbicides specifically included 2,4-dichlorophenoxyacetic acid; 2,4,5-trichlorophenoxyacetic acid and its contaminant, 2,3,7,8-tetrachlorodibenzo-p-dioxin ("TCDD"); cacodylic acid; and picloram. 

The physician began by discussing the various risk factors for the development of bladder cancer, including a history of smoking; being over age 55; Caucasian race/ethnicity; male gender; chronic bladder irritation or infections; bladder birth defects; prior exposure to chemotherapy or radiation therapy; schistosomiasis (infection with a type of Schistosoma parasite); genetics or a family history of syndromes, such as Cowden disease or Lynch syndrome or a mutation of the retinoblastoma gene; or environmental exposure to petrochemicals (defined as chemical products derived from petroleum), including arotmatic amines (used in the dye industry), or organic chemicals used in the rubber, leather and textile industries.  He further noted that other workers at increased risk for bladder cancer include painters, machinists, printers, hairdressers and truck drivers (due to exposure to diesel fumes).

He next responded to comments from the authors of the Veteran's autopsy report, in which they stated that "[t]he etiology of transitional cell carcinoma depends of both genetic and environmental factors.  The role of chemical exposure is suggested by the higher incidence of bladder tumors in industrial areas, particularly in areas of petrochemical processing ... Other environmental exposures [] associated with transitional cell carcinoma include aniline dyes, auramines, phenacetin and cyclophosphamide."  

In this regard, the physician noted that the synthetic auxins (plant hormones) herbicides, 2,4-dichlorophenoxyacetic acid and 2,4,5-trichlorophenoxyacetic acid, are not petrochemicals.  He also observed that the herbicide exposure contaminant, TCDD, is a polychlorinated dibenzo-p-dioxin, recognized as a carcinogen based on animal and mechanical studies, but not a petrochemical.  He further noted that, based on his research, it does not appear that either cacodylic acid or picloram are petrochemicals.  

Next, the VA physician discussed his review of the National Academy of Science ("NAS") 2010 Veterans Agent Orange Update, which addresses the potential mechanism, animal studies, and reported incidence of disease in various populations who have had exposure to chemicals either during military service, employment at a chemical production facility, other environmental (accidental) exposure, or in the agricultural or forestry fields.  He noted that the NAS report concluded that, at this time, there is insufficient evidence to determine a direct association between exposure to the chemicals found in herbicides and bladder cancer, adding that the finding of the report holds true for persons with documented evidence of clinical exposure based on obtained levels, as well as assumed exposure based on geographical proximity to known potential chemicals.  He added that the only reported cohort (defined as a population group followed prospectively in an epidemiological study) with 95% confidence intervals, suggesting a possible significant increased risk for bladder cancer, was the NIOSH Mortality Cohort, which reviewed 12 United States plants that produced dioxin and phenoxy herbicides from 1942-1984, which included a sub-set of persons that also had exposure to 4-aminobiphenyl, a known bladder carcinogen.

Based on his review of the Veteran's claims file, as well as the aforementioned research, the VA physician concluded that it is unlikely or less likely that the Veteran's bladder cancer was caused or aggravated by herbicide exposure during service in the Republic of Vietnam.  In this regard, he noted that, like almost all cases of malignancy, it is very difficult or nearly impossible to determine the exact etiology or precipitating event that leads to the development of cancer unless there appears to be a very clear genetic pre-disposition or known environmental risk factor (such as 90% of lung cancer results from smoking).  He added, however, that based on the available medical evidence, he could not determine whether the Veteran had been a tobacco user, had a significant family history/familial risk for developing the disease, or would have had other environmental exposure risks either during or after separation from military service. 

Having reviewed the complete evidence of record, the Board concludes that the most probative evidence fails to support the appellant's contention that the Veteran's death was related to service, to include as a result of herbicide exposure during service.  Instead, the Board finds the most probative evidence of record to be the extensive advisory report from the VA physician, who, after reviewing the claims folder, as well as the NAS report, and performing his own independent research, concluded that it was less likely than not that the Veteran's bladder cancer was the result herbicide exposure.  The Board notes that the VA physician did not find that the Veteran's cancer began in the prostate.  Nor is there any competent evidence that the Veteran's prostate cancer developed independently of his bladder cancer.  The VA examiner's conclusion was based on the exercise of sound judgment after a careful analysis of the facts and circumstances surrounding the Veteran's death.  

In addition to the medical evidence, the Board has also considered the statements and testimony of the appellant, as well as the evidence she presented in support of her claim.  In this regard, the Board certainly finds that the appellant is competent to offer evidence as to facts within her personal knowledge, such as observable symptoms of the Veteran's disability prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnose simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology is probative.  However, while the appellant, as a lay person, may be competent to describe having witnessed symptoms associated with her husband's illness, she has not been shown to be competent to offer an opinion on a matter clearly requiring medical knowledge, such as determining the etiology of transitional cell carcinoma of the bladder diagnosed many years after active duty military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  She is also not competent to state with medical certainty that the Veteran's cancer originated in the prostate.  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

Moreover, as previously discussed, although the appellant was furnished with timely VCAA notice advising her of the evidence necessary to substantiate her claim, she has failed to provide any medical evidence suggesting an association between the Veteran's death from bladder cancer and military service.  As such, the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Therefore, as the claims folder contains no competent medical evidence or opinion relating the Veteran's death directly or indirectly to his active duty service, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Although the Board is sympathetic to the appellant's sincere belief that the Veteran died as a result of cancer due to herbicide exposure, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.

B.  Entitlement to accrued benefits.

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) The veteran's spouse; (B) The veteran's children (in equal shares); (C) The veteran's dependent parents (in equal shares).  38 U.S.C. § 5121(a), 5121(a)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000(a) (2012).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. Id.  

Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2012).

The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651  (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).

For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

In the instant case, the Veteran did not have a claim for VA benefits pending at the time of his death, and there is no indication that he was entitled to any benefits as yet unpaid.  As such, the Board finds that the evidence of record preponderates against the appellant's claim of entitlement to accrued benefits under 38 U.S.C.A. 
§ 5121.

Again the Board notes that, while it is truly sympathetic to the appellant's claim, the claim is simply precluded by law.  The Court has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


